                                     Case 5:19-cv-00877-MWF-SHK Document 13-1 Filed 08/19/19 Page 1 of 3 Page ID #:100



                                         1   MARCOS D. SASSO (SBN 228905)
                                             sassom@ballardspahr.com
                                         2   BALLARD SPAHR LLP
                                             2029 Century Park East, Suite 800
                                         3   Los Angeles, CA 90067-2909
                                             Telephone: 424.204.4400
                                         4   Facsimile: 424.204.4350
                                         5   Attorneys for Defendant
                                             BRIDGECREST CREDIT
                                         6   COMPANY, LLC
                                         7
                                         8                     UNITED STATES DISTRICT COURT
                                         9                   CENTRAL DISTRICT OF CALIFORNIA
                                        10
                                        11 ANTHOLINE FERNANDEZ and                 ) Case No. 5:19-CV-00877 MWF (SHKx)
Los Angeles, California 90067-2909




                                           RONALD FERNANDEZ, on behalf of          )
 2029 Century Park East, Suite 800




                                        12 themselves and members of the general   ) [Assigned to the Hon. Michael W.
                                           public,                                 ) Fitzgerald]
       Ballard Spahr LLP




                                        13                                         )
                                                                    Plaintiff,     ) DECLARATION OF PAUL
                                        14                                         ) BEINLICH IV IN SUPPORT OF
                                                  v.                               ) MOTION TO COMPEL
                                        15                                         ) ARBITRATION AND STAY
                                           BRIDGECREST CREDIT COMPANY,             ) ACTION
                                        16 LLC, an Arizona limited liability       )
                                           company; and DOES 1 through 25,         )
                                        17 inclusive,                              ) Hearing:
                                                                                   ) Date: September 30, 2019
                                        18                         Defendants.     ) Time: 10:00 a.m.
                                                                                   ) Courtroom: 5A
                                        19                                         )
                                                                                   ) Trial Date:       None
                                        20                                         )
                                                                                   ) [Notice of Motion, Motion and
                                        21                                         ) Memorandum of Points and Authorities
                                                                                   ) in Support and Request for Judicial
                                        22                                         ) Notice filed and [Proposed] Order
                                                                                   ) lodged concurrently]
                                        23                                         )
                                        24
                                        25
                                        26
                                        27
                                        28
                                                              DECLARATION IN SUPPORT OF MOTION TO
                                                              COMPEL ARBITRATION AND STAY ACTION
                                     Case 5:19-cv-00877-MWF-SHK Document 13-1 Filed 08/19/19 Page 2 of 3 Page ID #:101



                                         1                      DECLARATION OF PAUL BEINLICH IV
                                         2         I, Paul Beinlich IV, hereby declare as follows:
                                         3         1.     I am an Assistant Director of Loan Servicing for Bridgecrest Credit
                                         4 Company, LLC (“Bridgecrest”). I have been with Bridgecrest (or its predecessor
                                         5 DT Credit Company LLC) for 7 years. Except where based upon review of
                                         6 records and documents regularly maintained in the ordinary course of business, all
                                         7 of the matters set forth below are within my personal knowledge and, if called as a
                                         8 witness, I could and would testify competently to the matters stated herein. I
                                         9 submit this declaration in support of Defendant’s Motion to Compel Arbitration.
                                        10         2.     In connection with my duties as Assistant Director of Loan Servicing,
                                        11 I have access to and am generally familiar with the records maintained by
Los Angeles, California 90067-2909
 2029 Century Park East, Suite 800




                                        12 Bridgecrest and its predecessor and affiliates, including DriveTime Car Sales
       Ballard Spahr LLP




                                        13 Company, LLC (“DriveTime”). Bridgecrest also maintains and relies in the normal
                                        14 course of its business upon the records of its affiliated company, DriveTime.
                                        15         3.     On February 24, 2015, plaintiff Antholine Fernandez and Ronald
                                        16 Fernandez (“Plaintiffs”) entered into a Conditional Sale Contract and Security
                                        17 Agreement (the “Contract”) with DriveTime pursuant to which Plaintiffs purchased
                                        18 a 2008 Scion XB (the “Vehicle”) from DriveTime. A true and correct copy of the
                                        19 Contract is attached hereto as Exhibit 1.
                                        20         4.     At the time Plaintiffs purchased the Vehicle, Plaintiffs also executed an
                                        21 arbitration agreement (the “Arbitration Agreement”) that covers disputes arising
                                        22 from or relating to, inter alia, the Contract, the Vehicle or the sale of the Vehicle, the
                                        23 collection of amounts owed to DriveTime or its assignees, and/or any repossession,
                                        24 or replevin, of the Vehicle. A true and correct copy of the Arbitration Agreement is
                                        25 attached hereto as Exhibit 2.
                                        26         5.     The Arbitration Agreement provided a right to reject the agreement to
                                        27 arbitrate, and when a rejection of an Arbitration Agreement is made, a record of such
                                        28
                                                                                        1
                                                                 DECLARATION IN SUPPORT OF MOTION TO
                                                                 COMPEL ARBITRATION AND STAY ACTION
Case 5:19-cv-00877-MWF-SHK Document 13-1 Filed 08/19/19 Page 3 of 3 Page ID #:102




    1 rejection is made in the ordinary course of business. If Plaintiffs had rejected the
    2 Arbitration Agreement,there would be a record of such and no such record exists.
    3        6.     The Contract was subsequently assigned to Bridgecrest.
    4        7.     Defendant Bridgecrest services Plaintiffs' account,and Plaintiffs'
    5 payments under the Contract are due to Bridgecrest.
    6        8.     DriveTime is an Arizona limited liability company.
    7        9.     Bridgecrest is an Arizona limited liability company.
    8        I declare under penalty of perjury that the foregoing is true and correct.
    9 Executed this 7 1-frday of June,2019,at 01 /6-        ,
  10
  11
  12
  13
  14
  15
  16
   17
   18
   19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                 2
                           DECLARATION IN SUPPORT OF MOTION TO
                           COMPEL ARBITRATION AND STAY ACTION
